IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0630-10


JOSE ANGEL CORDOVA, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

HALE COUNTY



 Per Curiam.

O P I N I O N



 Appellant was convicted of possession of cocaine and, after the trial court revoked his
community supervision, he was sentenced to confinement for two years in a State Jail Facility. 
The Court of Appeals affirmed the conviction in accord with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  Cordova v. State, No. 07-09-00371-CR
(Tex.App-Amarillo, delivered April 19, 2010).  On June 22, 2010, Appellant timely filed his
petition for discretionary review in the Court of Appeals.  See Tex.R.App.P. 68.2.  On July
27, 2010, the Court of Appeals withdrew its opinion, but failed to issue another opinion in
its place.  On January 6, 2011, the Court of Appeals issued another opinion and affirmed the
conviction.  Cordova v. State, No. 07-09-00371-CR (Amarillo, delivered January 6, 2011). 
	The Court of Appeals's opinion issued on January 6, 2011, was untimely under rule
50 of the Texas Rules of Appellate Procedure because it was issued more than 60 days after
Appellant's petition for discretionary review had been filed.  Accordingly, the court had no
jurisdiction to issue that opinion.  See Miller v. State, 267 S.W.3d 32 (Tex.Cr.App. 2008);
Jones v. State, 280 S.W.3d 847 (Tex.Cr.App. 2006); Beller v. State, 191 S.W.3d 718 
(Tex.Cr.App. 2005); Parsons v. State, 187 S.W.3d 385 (Tex.Cr.App. 2005); Ex parte
Brashear, 985 S.W.2d 460 (Tex.Cr.App. 1998); Garza v. State, 896 S.W.2d 192 
(Tex.Cr.App. 1995).  Therefore, the Court of Appeals's opinion issued on January 6, 2011,
is ordered withdrawn, and the original judgment and opinion of the Court of Appeals that
issued on April 19, 2010, are reinstated. 
	In his initial petition for discretionary review Appellant contended, among other
things, that the Court of Appeals erred to find there were no arguable grounds for appeal.  We
agree.  Accordingly, we grant ground four only of Appellant's petition for discretionary
review, vacate the judgment of the Court of Appeals dated April 19, 2010, and remand the
case to the Court of Appeals to properly consider the arguable issues raised by Appellant.
Delivered April 20, 2011
Do not publish